Citation Nr: 0810872	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of the disability evaluation for the 
veteran's bilateral hearing loss disability from 30 percent 
to 20 percent effective as May 1, 2006, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from June 1954 to June 1958.  

In December 2005, the St. Petersburg, Florida, Regional 
Office (RO) proposed to reduce the disability evaluation for 
the veteran's bilateral hearing loss disability from 30 
percent to 20 percent, effective May 1, 2006.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a February 2006 RO decision which effectuated the 
proposed reduction as of May 1, 2006.  In June 2007, the 
veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  


FINDING OF FACT

The evidence of record at the time of the February 2006 
reduction action did not establish improvement of the 
veteran's bilateral hearing loss disability.  


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's bilateral 
hearing loss disability from 30 percent to 20 percent 
effective as of May 1, 2006, was improper.  38 C.F.R. 
§ 3.344(c) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the issue of whether the reduction of 
the evaluation for the veteran's bilateral hearing loss 
disability from 30 percent to 20 percent effective as of May 
1, 2006, was proper, the Board observes that the RO did not 
issue a VCAA notice to the veteran which addressed that 
issue.  

Notwithstanding the absence of a VCAA notice, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision as to the issue of whether 
the reduction of the evaluation for the veteran's bilateral 
hearing loss disability from 30 percent to 20 percent 
effective as May 1, 2006, was proper given the favorable 
resolution below.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).  


II.  Historical Review

The report of a May 2002 VA examination for compensation 
purposes conveys that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
70
70
70
LEFT

55
55
60
60

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 72 percent in the left ear.  

In March 2004, the RO established service connection for 
bilateral hearing loss disability; assigned a 30 percent 
evaluation for that disability; and effectuated the award as 
of September 28, 2001.

The report of a December 2003 VA examination for compensation 
purposes states that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
70
70
60
LEFT

55
55
70
55

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 80 percent in the left ear.

The report of a November 2005 VA examination for compensation 
purposes indicates that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
70
70
75
LEFT

60
50
65
65

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 80 percent in the left ear.  

In December 2005, the RO proposed to reduce the evaluation 
for the veteran's bilateral hearing loss disability from 30 
percent to 20 percent.

A January 2006 audiological evaluation from Jodi S. Gendreau, 
M.A., CCC-A, reports that the veteran exhibited average pure 
tone loss of 85 decibels in the right ear and of 76 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 56 percent in the right ear and of 76 
percent in the left ear.  

In the February 2006 rating, the RO reduced the veteran's 
evaluation from 30 percent to 20 percent, effective May 1, 
2006.



III.  Propriety of Reduction

The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2007) direct, in 
pertinent part, that:

  (a)  Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)  Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination __ months from this date, 
§ 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)  Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  (emphasis 
added)

Thus, the provisions of 38 C.F.R. § 3.344(c) specify that the 
considerations set forth in (a) and (b) are required for 
ratings that have continued for long periods at the same 
level (five years or more) and that they do not apply to 
disabilities that have not become stabilized and which are 
likely to improve.  Therefore, re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

The Court has further clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The Schedule For Rating 
Disabilities establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  Hearing tests will 
be conducted without hearing aids, and the results of above-
described testing are charted on Table VI and Table VII.  The 
evaluations derived from the rating schedule are intended to 
make allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2007).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2007).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

In reviewing the record, the Board observes that the 
audiological evidence does not reflect improvement of the 
veteran's disability level.  Indeed, the veteran exhibited 
Level VIII hearing acuity in the right ear and Level V 
hearing acuity in the left ear at both the May 2002 VA 
examination for compensation purposes and the January 2006 
private audiological evaluation.  The Board is, of course, 
cognizant that the private audiological evaluation does not 
identify the speech discrimination testing as being Maryland 
CNC testing, as required for rating purposes.  However, the 
results of VA examinations conducted in May 2002, December 
2003, and November 2005, clearly show a degree of 
inconsistency and fluctuation that weigh against a finding of 
improvement.  The Board is particularly troubled that the 
November 2005 evaluation used to establish improvement 
actually shows a greater severity of hearing loss than the 
earlier December 2003 evaluation, although, admittedly, both 
show improvement from the May 2002 evaluation.  Under these 
circumstances, the Board finds that the private audiological 
evaluation is also probative to the extent that it raises 
further doubt as to whether improvement has been shown.

Having resolved doubt in favor of the veteran, the Board 
finds that improvement of the veteran's bilateral hearing 
loss disability has not been shown to support a reduction in 
the evaluation of his bilateral hearing loss disability from 
30 percent to 20 percent effective as of May 1, 2006.  
Accordingly, the Board finds that the reduction was improper 
and that the 30 percent rating is restored.


ORDER

As the reduction of the evaluation for the veteran's 
bilateral hearing loss disability from 30 percent to 20 
percent disabling effective as of May 1, 2006, was improper, 
the appeal is granted.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


